DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Para [0002], [0003], [0004], [0028], [0045], [0046], [0073], and [00100] recites “an LIMD”, but should recite “a LIMD” to correct the minor grammatical issue.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 5, 7, 11, 15, 17, and 20 are objected to because of the following informalities: 
Claim 1 recites “cardiac activity (CA) signals” in line 6, but should recite “a plurality of cardiac activity signal”.
Claim 5 recites “calibrated FF CA signals a predetermined” in line 2, but should recite “calibrated FF CA signals by a predetermined”.
Claim 7 recites “the FF CA signals is indicative” in line 2, but should recite “the FF CA signals are indicative”.
Claim 11 recites “cardiac activity (CA) signals” in line 5, but should recite “a plurality of cardiac activity signal”.
Claim 15 recites “identify and R-wave” in line 2 and “calibrated FF CA signals a predetermined” in line 4, but should respectively recite “identify an R-wave” and “calibrated FF CA signals by a predetermined”.
Claim 17 recites “the FF CA signals is indicative” in line 2, but should recite “the FF CA signals are indicative”.
Claim 20 is objected to as it appears that the preamble of the claim is missing. Examiner suggests adding the preamble “The system of claim 11,” and deleting “The” from the beginning of the claim. This will cure the objection as well as prevent 112(b) indefiniteness issues that would accompany the claim if it stays in independent form. 
Appropriate correction is required.
Claim Interpretation
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both recite the limitation "the identified P-wave" in line 10 of claim 1 and line 9 of claim 11.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 11 recite the limitation “delivering pacing pulses at a pacing site of interest”; it is unclear how the pacing pulses are being delivered as there is no structure that is capable of performing such an action. The structure recited in the claims is a processor that executes a computer implemented method for an implantable medical device. 
Claims 2-10 and 12-19 inherit the same deficiencies. 
Claim 20 recites “the wherein the one or more processors”, “the FF CA signal”, “the samples”, “the P-wave template”, and “the event”. There is insufficient antecedent basis for these limitations in the claim. Examiner notes that if claim 20 is amended to depend from claim 11, then there would be proper antecedent basis for these limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio (US Patent 6,912,418 B1) and Wenzel et al. (US Publication 2009/0018597 A1) herein after Wenzel.
Regarding claim 1 and 11, Demmer teaches a computer implemented method (Para [0015]) for providing dual chamber sensing with a single chamber leadless implantable medical device (LIMD) and a leadless implantable medical device (LIMD) (Fig. 1, Para [0055] and Para [0056]), comprising: under control of one or more processors in the LIMD configured with specific executable instructions (Para [0015]), obtaining a far field (FF) cardiac activity (CA) signals for cardiac activity in a remote chamber of a heart (Para [0039]), but does not explicitly teach comparing the far field CA signals to a P-wave template to identify an event of interest associated with the remote chamber; setting an atrial-ventricular (AV) delay as a function of the identified P-wave; and delivering pacing pulses at a pacing site of interest to a local chamber based on the AV delay.
However, Florio discloses comparing the far field CA signals to a P-wave template to identify an event of interest associated with the remote chamber 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer to further include comparing the far field CA signals to a P-wave template to identify an event of interest associated with the remote chamber as disclosed by Florio as a way to discriminate p-waves or other electrical events originating within the atria from r-waves to provide for a more accurate pacing therapy. 
Furthermore, Wenzel discloses setting an atrial-ventricular (AV) delay as a function of the identified P-wave (Para [0092]); and delivering pacing pulses at a pacing site of interest to a local chamber based on the AV delay (Para [0092]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer in view of Florio to further include setting an atrial-ventricular (AV) delay as a function of the identified P-wave; and delivering pacing pulses at a pacing site of interest to a local chamber based on the AV delay as disclosed by Wenzel as a way to automatically adjust pacing parameters in response to cardiac conditions (Wenzel Para [0002]). 
Regarding claims 2 and 12, Demmer further teaches wherein the P-wave template is defined from an ensemble of FF CA signals, within a P-wave search window, for multiple beats (Para [0039]).
Regarding claims 7 and 17, Demmer further teaches wherein the LIMD is implanted in a right ventricle and the FF CA signals is indicative of cardiac events in the right atrium (Para [0055] “In the example of FIG. 2, LPD 10A is implanted within right ventricle 22 of heart 24 of patient 26. More particularly, LPD 10A is fixed or attached to the inner wall of the right ventricle .  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio and Wenzel as applied to claim 1 (for claim 3) and claim 11 (for claim 13) above, and further in view of Rosenberg et al. (US Publication 2014/0350630 A1) herein after Rosenberg.
Regarding claims 3 and 13, Demmer in view of Florio and Wenzel discloses the method/LIMD of claims 1 and 13 respectively, but does not explicitly disclose forming the P-wave template during an in-clinic feature set up that comprises: for multiple beats, obtaining surface ECG signals in parallel with calibration far field CA signals based on the ECG signals aligning a P-wave search window within the calibration far field CA signals combining segments of the calibration FF CA signals aligned with the P-wave search window for the corresponding multiple beats to form the P- wave template.
However, Rosenberg discloses forming the P-wave template during an in-clinic feature set up (Para [0013] “In other examples, an external device such as a programmer performs all or some of the functions and procedures based on impedance data sent to it by the implanted device under the supervision of a clinician”) that comprises: for multiple beats, obtaining surface ECG signals (Para [0035]) in parallel with calibration far field CA signals (Para [0046] “the RA-case signals are aligned on the P-wave or A-pace marker to compute the ensemble template, and a duration of 1 to 1.5 cardiac cycles are kept in each member of the ensemble average”); and based on the ECG signals aligning a P-wave search window within the calibration far field CA signals (Para [0007] “aligning the measured ventricular cardiogenic and combining segments of the calibration FF CA signals aligned with the P-wave search window for the corresponding multiple beats to form the P- wave template (Para [0006] “An E-wave impedance template representative of passive filling of the ventricles is initially generated for the patient based on ventricular impedance values measured during a period of non-demand pacing. This may be performed, for example, during an initial setup procedure. Thereafter, additional ventricular impedance values are measured during a subsequent cardiac cycle to be examined. A convolution of the E-wave impedance template with the additional ventricular impedance values is performed (such as by calculating the cross-correlation) so as to derive E-wave parameters representative of passive filling contributions to diastolic function within the particular cardiac cycle being examined”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer in view of Florio and Wenzel to further include forming the P-wave template during an in-clinic feature set up that comprises: for multiple beats, obtaining surface ECG signals in parallel with calibration far field CA signals based on the ECG signals aligning a P-wave search window within the calibration far field CA signals combining segments of the calibration FF CA signals aligned with the P-wave search window for the corresponding multiple beats to form the P- wave template as disclosed by Rosenberg as a way to provide a baseline for a patient to compare with in order to identify irregularities or events in a patient. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio, Wenzel, and Rosenberg as applied to claim 3 (for claim 4) and claim 13 (for claim 14) above, and further in view of Greenhut et al. (US Patent 9,168,380) herein after Greenhut.
Regarding claims 4 and 14, Demmer in view of Florio, Wenzel, and Rosenberg discloses the method/LIMD of claims 3 and 13 respectively, but does not explicitly disclose wherein the P-wave search window is defined, based on the ECG signals, manually or automatically.
However, Greenhut discloses wherein the P-wave search window is defined, based on the ECG signals, manually or automatically (Fig. 9 and Column 21 lines 15-26).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer in view of Florio, Wenzel and Rosenberg to further include wherein the P-wave search window is defined, based on the ECG signals, manually or automatically as disclosed by Greenhut a way to provide a baseline for the implantable device to compare current cardiac behavior in order to provide therapeutic pacing. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio, Wenzel, and Rosenberg as applied to claim 3 (for claim 5) and claim 13 (for claim 15) above, and further in view of Rosenberg et al. (US Publication 2013/0066222 A1) herein after Rosenberg (2).
Regarding claim 5, Demmer in view of Florio, Wenzel, and Rosenberg discloses the method of claim 3, but does not explicitly disclose wherein the P-wave search window is formed automatically and is aligned with the calibration FF CA signals a predetermined time interval prior to an R-wave in the calibration FF CA signals.
However, Rosenberg (2) discloses wherein the P-wave search window is formed automatically and is aligned with the calibration FF CA signals a predetermined time interval prior to an R-wave in the calibration FF CA signals (Para [0048] “The morphology of far-field right atrial activation on the P4 vector will be different from the morphology of R-waves on the same vector. Suitable methods of morphology discrimination (preferably template matching) can be used to categorize the IEGM deflection occurring in the time window of interest, as being more likely atrial or more likely ventricular activation based on which match is closer to the beat of interest in view of known P4 vector morphology”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Demmer in view of Florio, Wenzel, and Rosenberg to further include wherein the P-wave search window is formed automatically and is aligned with the calibration FF CA signals a predetermined time interval prior to an R-wave in the calibration FF CA signals as disclosed by Rosenberg (2) as a way to provide a baseline for the implantable device to compare current cardiac behavior in order to provide therapeutic pacing.
Regarding claim 15, Demmer in view of Florio, Wenzel, and Rosenberg discloses the LIMD of claim 13, but does not explicitly disclose wherein the one or more processors are further configured to: identify and R-wave in the calibration FF CA signals, automatically form the P-wave search window and align the P-wave search window with the calibration FF CA signals a predetermined time interval prior to the R-wave in the calibration FF CA signals.
However, Rosenberg (2) discloses wherein the one or more processors are further configured to: identify and R-wave in the calibration FF CA signals (Para [0009] “If the RV event template matches better than the RA template, the device instead identifies the automatically form the P-wave search window and align the P-wave search window with the calibration FF CA signals a predetermined time interval prior to the R-wave in the calibration FF CA signals (Para [0048] “The morphology of far-field right atrial activation on the P4 vector will be different from the morphology of R-waves on the same vector. Suitable methods of morphology discrimination (preferably template matching) can be used to categorize the IEGM deflection occurring in the time window of interest, as being more likely atrial or more likely ventricular activation based on which match is closer to the beat of interest in view of known P4 vector morphology”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Demmer in view of Florio, Wenzel, and Rosenberg to further include wherein the one or more processors are further configured to: identify and R-wave in the calibration FF CA signals, automatically form the P-wave search window and align the P-wave search window with the calibration FF CA signals a predetermined time interval prior to the R-wave in the calibration FF CA signals as disclosed by Rosenberg (2) as a way to provide a baseline for the implantable device to compare current cardiac behavior in order to provide therapeutic pacing.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio and Wenzel as applied to claim 1 (for claim 6) and claim 11 (for claim 16) above, and further in view of Snell (US Patent 7,706,865 B1).
Regarding claims 6 and 16, Demmer in view of Florio and Wenzel discloses the method/LIMD of claims 3 and 13 respectively, but does not explicitly disclose wherein the 
However, Snell discloses wherein the comparing operation comprises determining at least one of a correlation or root-mean-square relation between the P-wave template and the FF CA signal (Column 3 line 49-62).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer in view of Florio and Wenzel to further include wherein the comparing operation comprises determining at least one of a correlation or root-mean-square relation between the P-wave template and the FF CA signal as disclosed by Snell to improve techniques for better identifying cardiac activity. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio and Wenzel as applied to claim 1 (for claim 8) and claim 11 (for claim 18) above, and further in view of Rosenberg (2).
Regarding claims 8 and 18, Demmer in view of Florio and Wenzel discloses the method/LIMD of claims 3 and 13 respectively, but does not explicitly disclose obtaining a collection of P-wave templates associated with at least one of different atrial activity sources or different patient postures, the comparing operation further comprising comparing two or more of the collection of P-wave templates to the FF CA signals to account for different morphologies of a candidate P-wave in the FF CA signal.
However, Rosenberg (2) discloses obtaining a collection of P-wave templates associated with at least one of different atrial activity sources or different patient postures (Para [0064] “Different templates might be generated for different conditions that might affect the comparing operation further comprising comparing two or more of the collection of P-wave templates to the FF CA signals to account for different morphologies of a candidate P-wave in the FF CA signal (Para [0009] “The device operates to discriminate events sensed on the RA channel by examining the morphology of corresponding events sensed contemporaneously along the P4 sensing channel…high-rate near-field P-waves indicative of a possible atrial tachyarrhythmia or (b) far-field ventricular events indicative of FFOS. For each of these RA channel events, the device identifies a corresponding (i.e. substantially contemporaneous) event on the P4 channel and compares the P4 event against a pair of templates representative of: (a) RA events sensed via P4 and (b) RV events sensed via P4.”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer in view of Florio and Wenzel to further include obtaining a collection of P-wave templates associated with at least one of different atrial activity sources or different patient postures, the comparing operation further comprising comparing two or more of the collection of P-wave templates to the FF CA signals to account for different morphologies of a candidate P-wave in the FF CA signal as disclosed by Rosenberg (2) as a way to provide a baseline for the implantable device to compare current cardiac behavior in order to provide therapeutic pacing.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio and Wenzel as applied to claim 1 (for claim 9) and claim 11 (for claim 19) above, and further in view of Gunderson et al. (US Publication 2018/0161572 A1) herein after Gunderson.
Regarding claims 9 and 19, Demmer in view of Florio and Wenzel discloses the method/LIMD of claims 3 and 13 respectively, but does not explicitly disclose wherein the FF CA signals and P-wave template correspond to at least one an electrocardiogram (EGM) signal or a pressure signal.
However, Gunderson discloses wherein the FF CA signals and P-wave template correspond to at least one an electrocardiogram (EGM) signal or a pressure signal (Para [0106]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method/LIMD of Demmer in view of Florio and Wenzel to further include wherein the FF CA signals and P-wave template correspond to at least one an electrocardiogram (EGM) signal or a pressure signal as disclosed by Gunderson as a way to provide a baseline for the implantable device to compare current cardiac behavior in order to provide therapeutic pacing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Florio and Wenzel, as applied to claim 1 above, and further in view of Cao et al. (US Publication 2018/0028086 A1) herein after Cao.
Regarding claim 10, Demmer in view of Florio and Wenzel further teaches repeatedly obtaining samples for the FF CA signal (Para [0130] “Processing module 40 may identify a next ventricular activation event or the end of the next atrial activation event detection window (91) and repeat the technique shown in FIG. 11”) ”), but does not explicitly teach save the samples in a first-in- first-out buffer to maintain a series of the samples from the FF CA signals for a P- .
However, Cao discloses save the samples in a first-in- first-out buffer to maintain a series of the samples from the FF CA signals for a P- wave search window, the series of the samples compared to the P-wave template to identify a P-wave as the event of interest 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system of Demmer in view of Florio and Wenzel to further include save the samples in a first-in- first-out buffer to maintain a series of the samples from the FF CA signals for a P- wave search window, the series of the samples compared to the P-wave template to identify a P-wave as the event of interest as disclosed by Cao to allow for the most recently recorded AF episodes being detected and accumulated in in the memory (Cao Para [0159]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Cao. 
Regarding claim 20, Demmer teaches the one or more processors are further configured to (Para [0015]): obtain repeated samples for the FF CA signal (Para [0130] “Processing module 40 may identify a next ventricular activation event or the end of the next atrial activation event detection window (91) and repeat the technique shown in FIG. 11”), but does not explicitly teach save the samples in a first-in- first-out buffer to maintain a series of the samples from the FF CA signals for a P- wave search window, the series of the samples compared to the P-wave template to identify a P-wave as the event of interest.
However, Cao discloses save the samples in a first-in- first-out buffer to maintain a series of the samples from the FF CA signals for a P- wave search window, the series of the samples compared to the P-wave template to identify a P-wave as the event of interest (Para [0159] “The signal stored at normal range (e.g., with 8-bit resolution sampled at 128 Hz with A/D converter input range of .+-.12 mV) may be used to provide an unclipped EGM or ECG signal for morphology analysis (e.g., wavelet template matching) and for storing unclipped 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system of Demmer to further include save the samples in a first-in- first-out buffer to maintain a series of the samples from the FF CA signals for a P- wave search window, the series of the samples compared to the P-wave template to identify a P-wave as the event of interest as disclosed by Cao to allow for the most recently recorded AF episodes being detected and accumulated in in the memory (Cao Para [0159]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792